Citation Nr: 0942345	
Decision Date: 11/06/09    Archive Date: 11/12/09

DOCKET NO.  04-35 764	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to a total disability rating based on individual 
unemployability (TDIU) due to a service-connected disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his personal aide


ATTORNEY FOR THE BOARD

Ann L. Kreske, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1964 to May 
1966.

This matter comes before the Board of Veterans' Appeals 
(Board) from a June 2003 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Los Angeles, 
California.  

As support for his claim, the Veteran and his personal aide 
provided testimony before the undersigned Veterans Law Judge 
at a hearing at the RO (Travel Board hearing) in May 2009.  
The transcript of the hearing has been associated with the 
claims file and has been reviewed. 

In a September 2009 rating decision, the RO denied 
entitlement to special monthly compensation based on aid and 
attendance.  However, the Veteran has not perfected an appeal 
of that claim by filing a notice of disagreement (NOD) and 
substantive appeal (e.g., VA Form 9 or equivalent statement).  
See 38 U.S.C.A. § 7105(a) 
(West 2002); 38 C.F.R. § 20.200 (2009).  Therefore, that 
issue is not currently before the Board.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Before addressing the merits of the Veteran's claim for 
entitlement to TDIU, the Board finds that additional 
development of the evidence is required.

In this case, the Veteran has the following service-connected 
disability: degenerative disc disease status post laminectomy 
and foraminotomy, rated as 60 percent disabling.  Therefore, 
the percentage criteria for TDIU are met.  38 C.F.R. 
§ 4.16(a).

Consequently, the only remaining question is whether the 
Veteran is unable to secure or follow a substantially gainful 
occupation as a result of his service-connected disability.  
Id. 

In this regard, a remand for a VA examination is required to 
ascertain whether the Veteran is unemployable due to his 
service-connected back disability.  In this regard, the Board 
notes that the current evidence of record, as a whole, is 
unclear as to in reference to the Veteran's ability to 
maintain gainful employment.  Specifically, in July 1977, the 
Veteran suffered a post-service intercurrent back injury due 
to being struck by a car.  As a result, he retired from his 
job as a police officer in New York City as he could no 
longer continue to perform the duties of his job.  See New 
York City Employees' Retirement System, Applicant's Personal 
Report of Disability, dated in November 1977; and Physician's 
Report of Disability dated in November 1977.  In a July 1984 
rating decision, the RO denied the Veteran's claim for an 
increased disability rating for his back disability because 
the increased back symptomatology he experienced was due to 
the August 1977 intercurrent back injury.  See July 1984 
rating decision.  

In April 1995, the Veteran underwent a below-the-knee 
amputation (BKA) of the right lower extremity.  See VA 
treatment records dated in April 2005.  Following the 
amputation, he intermittently reported obtaining and 
maintaining employment.  See VA treatment records dated in 
September 1998 and October 1998.  

In June 2001, the Veteran was provided a VA examination 
conducted by QTC.  During the examination, the Veteran 
reported that he was limited in performing certain chores, 
such as cooking, vacuuming, driving, walking for prolonged 
periods of time, pushing a lawn mower, because of pain from 
his low back.  The examiner found constant moderate pain in 
the Veteran's back associated with stiffness, lack of 
endurance, and fatigue, with the pain radiating to both lower 
extremities.  The examiner further indicated that the Veteran 
would be limited from performing jobs that required him to 
walk for more than one hour continuously; stand for one hour 
continuously; lift 20 pounds occasionally; sit for more than 
two hours continuously; and repetitively bend, stoop, climb, 
and walk on uneven ground.  See VA examination report dated 
in June 2001.  Pursuant to the findings of the June 2001 
examiner, the RO increased the disability rating for the 
Veteran's service-connected disability to 60 percent.  See 
January 2003 rating decision.  

However, recent treatment records also indicate that the 
Veteran's unemployability is not due to his service-connected 
back disability, that the Veteran is employable, and that the 
Veteran is actually unemployable because of his right leg 
BKA.  See VA treatment records dated in September 2004, April 
2006, and August 2007.  
Thus, a VA examination is required to assess the impact of 
the Veteran's service-connected back disability on his 
ability to secure or follow a substantially gainful 
occupation.  

Furthermore, there are no post-service treatment records 
associated with the claims file after August 2008.  The 
Veteran also has identified receipt of medical treatment with 
private physicians and the existence of private treatment 
records with regard to his service-connected disability, 
including a nexus opinion regarding the impact his service-
connected back disability has on his unemployability, but 
none of the identified treatment records have been associated 
with the claims file.  See Travel Board hearing transcript 
dated in June 2009.  In this regard, VA's duty to assist 
includes obtaining records of the Veteran's relevant VA 
medical treatment and from other agencies.  38 U.S.C.A. §§ 
5103A(c)(2) and 5103A(c)(3); 38 C.F.R.  §§ 3.159(c)(2), 
(c)(3).  See also Bell v. Derwinski, 2 Vet. App. 611 (1992) 
(VA is charged with constructive knowledge of evidence 
generated by VA).  Additionally, VA also has a duty to make 
reasonable efforts to obtain relevant records, including 
private records, that the claimant adequately identifies, and 
notify the claimant of such efforts whenever it is unable to 
obtain such records.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  
Because any record of treatment for his service-connected 
back disability would be relevant to the Veteran's claim, the 
RO should attempt to obtain these records, and, if they no 
longer exist, must make this express declaration to confirm 
that further attempts to obtain them would be futile.  The 
Veteran also has to be apprised of this.

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran to ascertain 
whether he had any relevant treatment at a 
VA medical facility (VAMC) or with a 
private physician since August 2008.  If 
so, obtain all pertinent records of any 
medical treatment for his service-
connected back disability from the 
appropriate VAMC dated from August 2008 to 
the present.  If any private treatment 
records exist, the RO also should ask the 
Veteran to provide authorization of 
release for these records and obtain them 
or ask the Veteran to submit such records.  
All attempts to secure these records, and 
any response received, must be documented 
in the claims file.  If no records are 
available, a response to that effect is 
required and should be documented in the 
file.

2.  The RO also should arrange for a VA 
examination to determine the nature, 
extent and severity of the Veteran's 
service-connected back disability and 
nonservice-connected disabilities.  The 
purpose of the examination is to determine 
whether the service-connected back 
disability has caused the Veteran's 
unemployability.  The claims folder or the 
pertinent medical records contained 
therein must be reviewed by the examiner 
in conjunction with his or her examination 
of the Veteran.  All necessary tests 
should be performed.  The examiner should 
record pertinent medical complaints, 
symptoms, clinical findings, and comment 
on the functional limitation, if any, 
caused by the Veteran's back disability.

If possible, the examiner is requested to 
express an opinion as to the impact of the 
manifestations of the service-connected 
back disability, or manifestations that 
cannot be dissociated from those produced 
by the service-connected disability, on 
the Veteran's ability to obtain and retain 
substantially gainful employment.  The 
examiner should provide a detailed 
discussion of the rationale for the 
opinion rendered with consideration of the 
pertinent medical evidence of record.

3.  After completing the above 
development, the RO should readjudicate 
the TDIU issue on appeal.  If the 
disposition of the TDIU claim remains 
unfavorable, the RO should furnish the 
Veteran and his representative another 
supplemental statement of the case and 
afford the applicable opportunity to 
respond. 

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2009).



_________________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


